SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

114
CA 14-00926
PRESENT: SMITH, J.P., CARNI, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF COUNTY OF JEFFERSON,
PETITIONER-PLAINTIFF-RESPONDENT-APPELLANT,

                      V                            MEMORANDUM AND ORDER

NIRAV R. SHAH, M.D., M.P.H., COMMISSIONER,
NEW YORK STATE DEPARTMENT OF HEALTH AND
NEW YORK STATE DEPARTMENT OF HEALTH,
RESPONDENTS-DEFENDANTS-APPELLANTS-RESPONDENTS.
(APPEAL NO. 2.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (VICTOR PALADINO OF
COUNSEL), FOR RESPONDENTS-DEFENDANTS-APPELLANTS-RESPONDENTS.

WHITEMAN, OSTERMAN & HANNA LLP, ALBANY (CHRISTOPHER E. BUCKEY OF
COUNSEL), AND NANCY ROSE STORMER, P.C., UTICA, FOR
PETITIONER-PLAINTIFF-RESPONDENT-APPELLANT.


     Appeal and cross appeal from a judgment (denominated order and
judgment) of the Supreme Court, Jefferson County (Hugh A. Gilbert,
J.), entered February 27, 2014 in a CPLR article 78 proceeding and
declaratory judgment action. The judgment, among other things,
annulled the determination of respondents-defendants and directed
respondents-defendants to allow petitioner-plaintiff’s claims for
reimbursement.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by denying the petition-complaint in
its entirety, and by granting judgment in favor of respondents-
defendants as follows:

          It is ADJUDGED and DECLARED that section 61 of part D
     of section 1 of chapter 56 of the Laws of 2012 has not been
     shown to be unconstitutional,

and as modified the judgment is affirmed without costs.

     Same memorandum as in Matter of County of Chautauqua v Shah (___
AD3d ____ [Mar. 20, 2015]).



Entered:    March 20, 2015                       Frances E. Cafarell
                                                 Clerk of the Court